Exhibit 10.1

Amendment 2012-1

to the

CSS Industries, Inc. Change of Control

Severance Pay Plan for Executive Management

WHEREAS, CSS Industries, Inc. (the “Company” or “CSS”) maintains the CSS
Industries, Inc. Change of Control Severance Pay Plan for Executive Management
(the “COC Plan”) for the benefit of certain of its executives, as specified in
the COC Plan;

WHEREAS, the COC Plan was adopted for and on behalf of the Company on May 27,
2009 by the Human Resources Committee of the Board of Directors of the Company
(the “Committee”);

WHEREAS, the Committee has authority to cause the COC Plan to be amended from
time to time; and

WHEREAS, the Committee has determined to amend the COC Plan to provide that any
employee of CSS who has the title of Vice President of CSS and who also has the
title of Executive Vice President of Berwick Offray LLC is eligible to receive
benefits under the COC Plan;

NOW, THEREFORE, in accordance with the foregoing, effective as of March 20,
2012, the COC Plan is hereby amended as follows:

 

  1. The definition of “Executive Management Employee” set forth in the
“Definitions” section of the COC Plan is hereby amended to read in its entirety
as follows:

Executive Management Employee: For purposes of this Plan, (A) any employee of
CSS who has the title of Chief Executive Officer, President, Chief Financial
Officer, Chief Information Officer or General Counsel; (B) any employee of Cleo
Inc, Berwick Offray LLC, C.R. Gibson, LLC or Paper Magic Group, Inc. who has the
title of President of such entity; and (C) any employee of CSS who has the title
of Vice President and who also has the title of Executive Vice President of
Berwick Offray LLC.

 

  2. In all respects not amended, the COC Plan is hereby ratified and confirmed.

IN WITNESS WHEREOF, to record the adoption of this Amendment 2012-1 to the COC
Plan, the Committee has caused the execution of this instrument on this 20th day
of March 2012.

 

  CSS INDUSTRIES, INC.   By:   /s/ William G. Kiesling     William G. Kiesling  
 

Vice President – Legal and Human
Resources and General Counsel